Title: From James Madison to James Monroe, 12 September 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        MontpelierSepr. 12. 1815
                    
                    Presuming on your havg returned home, at the time you intended, I send you a mass of the letters &ce which have successively reached me during your absence. Some of them are of very inferior importance, but it may be well to give you an opportunity of lightening your future burden.
                    The convention necessarily brought up the question whether it required an anticipated meeting of Congs. Considering the shortness of the time that could be gained & the season of the year, it appeared that so few arrivals & departures wd. be affected by the changes made by that Instrument, that the measure would not be advisable. A call of Congress for the sole purpose of giving effect to it, seemed to attach a magnified importance to its contents. It is possible also that the Bill before the House of Commons for regulating the trade with the U.S. may have been absolute in equalizing the navigation between the two Countries, or have put it on a condition with which the Ex. can comply by a Proclamation under the late Act of Congs. Notwithstanding this view of the subject, I stated the question to the Secy. of the Treasury, who is in a situation to judge best of all its bearings, and authorized, as not a moment was to be lost, the issuing of a Proclamation, in case he should consider a Call of the Legislature expedient. I find by a short letter written before he could have recd mine, that he leaned agst. a Call; and it is not probable that further consideration will change his opinion.
                    You will have seen that Barclay is arrived as a Commissr. of Boundaries, under the Treaty of Ghent. Holmes & Peter B. Porter should be immediately enabled to act. Although it is not probable that much will be done in the way of actual Survey, during the present Season we ought at least to keep pace with the other party; and in the branch of the business allotted to Holmes so far as it relates to the title to Moose Island &c. there will be a sedentary discussion, for which the Winter Season will be very convenient.

A letter from you to those Gentlemen may suffice, till a more regular authority can be transmitted. As it may happen however that nothing will be done this fall, at least by Porter, it may be well to let the emoluments sleep till an actual Commencement of service. How are the Surveyors to be appd.? If they were heretofore appd. by the Comrs. these should be authorized to select them.
                    Onis as you will see has kept up an incessant fire. The information from N.O. made it proper that a Proclamation such as you see in the N. papers should be issued. The District attorney at N.O. is also instructed to prosecute in clear cases such as that of Perry, who has advertized his violations of the law. Onis’s letters have not been answered, otherwise than by the Procln. which is due to & dictated by respect to the authority of the laws.
                    Mr. Adams gives no hint in any of his letters on the subject of a Secretary; leaving us to infer that our choice will be his. I have therefore authorized a commission to his nephew who, has been well recommended.
                    Decatur has dictated a peace to Algiers. His letter to the Secy. of the Navy, refers to a dispatch from Shaler & himself to you for particulars. This is not yet come to hand. It appears that we are put on the highest footing allowed to any nation, with some addl. privileges not mentioned by the Comodore. The Captured vessels were given back to the Dey, being said to be of little value, and anxiously requested by him, as necessary to conciliate his own people.
                    Several days ago I recd. information thro’ a confidential channel, that Joseph Bonaparte (with several Companions) had arrived incog. at N.Y. and had disclosed himself to Commodore Lewis, whose honor he inferred from his military symbols. And yesterday I recd the further information that he was on his way, accompanied by Lewis, to report himself to me personally, still under his disguise, which he considered essential to prevent invigorated efforts of B. Cruisers on our Coasts, to intercept his family and property which are following him. Whatever motives may have produced this step, the palpable impropriety of it, especially as its success would involve my participation in a clandestine transaction, determined me at once to guard agst. it. I have accordingly written to Mr. Rush, to have the travellors [sic] diverted from their purpose, on their arrival at Washington. The anxiety of J.B. to be incog for the present at least, makes it the more extraordy. that he should undertake a journey which could not fail to excite curiosity & multiply the chances of discovery. Lewis has doubtless been misled into his inconsiderate agency, by a benevolent sympathy; but he ought at least to have obtained a previous sanction to it from some quarter or other.
                    I send this by the ordinary Mail from Orange C.H. to Milton. Mr. Paul Verdier the post master at the former is under instructions to furnish an extra rider to you when required. Give him notice when You think proper.
                    
                    When shall we have the pleasure of seeing you & all with you? I hope your health is thoroughly re-established & that you found that of Mrs. Monroe &ce also good. We are all well here. Mrs. M. & Mrs. Cutts join in best respects to her & Mrs. Hay. Yrs. Affecy
                    
                        
                            James Madison
                        
                    
                